Case 2:19-cv-00685-WSS Document 30 Filed 10/07/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

STORE CAPITAL ACQUISITIONS, LLC, a
Delaware limited liability company and
STORE MASTER FUNDING XIII, LLC, a
Delaware limited liability company,

Plaintiffs, Civil Action No. 2:19-cv-685

Vv. Hon. William S. Stickman, IV

5171 CAMPBELLS LAND CO., INC., a
Pennsylvania corporation, WILLIAM KANE,
FRANK KANE, and RON LINABURG,

Defendants.

 

 

ORDER OF COURT
AND NOW, this 7" day of October, 2019, Plaintiffs having filed their Notice of
Expiration of 60-Day Stay, ECF No. 29, IT IS HEREBY ORDERED that the stay of this matter
is LIFTED and will remain in place as to Defendant 5171 Campbells Land Co., Inc. only.
Defendant William Kane shall answer or otherwise plead no later than October 28, 2019.

Plaintiffs shall execute service upon Defendant Frank Kane no later than November 22, 2019.

BY THE.COURT:
hh Se

WILLIAM S. STICKMAN, IV
UNITED STATES DISTRICT JUDGE

 
